DETAILED ACTION
Claims 1-4, 6, 10, 13, 21-23 and 36-39 of Group A are under current consideration. The elected species are HBV and SEQ ID NO: 1.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group A in the reply filed on 11/5/2021 is acknowledged.  The traversal is on the ground(s) that Groups B and C share the same technical feature.  This is not found persuasive because following examination of the artificial nucleic acid cassette of Group A, the claims are being rejected under 101; see below. At this time, the claims of Groups B and C will not be rejoined. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1b, 32, 39-42 and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/15/2021.
Specification
The use of the term TWEEN, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

See at least para. 144.
Note that TWEEN is merely an example and all improper uses of trademarks in the specification should be properly addressed, such as DYNABEAD, ILLUMINA, etc. 
Claim Rejections - 35 USC § 112, para. 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 2 is directed to (in part): a nucleic acid cassette that does not comprise “a protein encoding nucleic acid”. For clarity, the Office suggests that this limitation is amended to:
---a protein-encoding nucleic acid--- (note the hyphen), or
---a nucleic acid sequence encoding a protein---.

For clarity, the Office suggests removing the [ ] and incorporating language like the following:
---…AGGAG, as set forth by SEQ ID NO:1;---
Appropriate correction or further elucidation is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 10, 13, 21-23 and 36-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) an HBV pgRNA without providing any structural limitations that is markedly different compared to its natural counterpart. This judicial exception is not integrated into a practical application because the claims, in their broadest and reasonable interpretation, are merely directed to a naturally occurring pgRNA sequence of HBV and fragments thereof. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are structurally nebulous (e.g. “further comprises a transcription cassette” and “a promoter sequence”), defines the claimed cassette by functional limitations (e.g. “non-replicating nucleic acid”) or provide intended uses of either the cassette or VLP (e.g. “for use in the assembly of a virus like particle” and “said VLP provokes an immune response similar to an immune response of a native virus 
	See Patel et al. (Nature Microbiology, 2017) cited by the IDS. Page 2, col. 2 describes packaging signals as conserved sequences across strain variants and each displaying a RGAG sequence motif in the loop. Individual genomic fragments comprising such packaging signals demonstrate high binding affinity for the HBV capsid protein. The authors indicate that the pgRNA containing Cp binding sites were derived from different HBV strains; see p. 3 providing the GenBank Seq ID numbers.
	The instant specification also describes the preparation of sequences containing HBV PSs from different strains of HBV; see at least para. 138 and 142 providing the GenBank reference strains from which the sequences are derived. 
	The instant specification and the Patel reference indicate that the claimed nucleic acid sequences are products of nature.
	Note that while the claims describe the cassette as “artificial”, the claims do not indicate a structural difference between the sequences of the claimed cassette and homologous sequences found in nature.
	Thus, the claims are rejected under 101 for being directed to a product of nature.
Conclusion
	No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648